This is an action to quiet title.1 The defendants appeal2 from the judgment of the trial court which quieted title in the plaintiffs. The court found that the plaintiffs had record title to the land in dispute and that the defendants had not acquired title to it by adverse possession.3
The defendants had the burden of proving title by adverse possession. Loewenberg v. Wallace, 147 Conn. 689, *Page 120 
699, 166 A.2d 150 (1960); Meshberg v. Bridgeport City Trust Co., 1 Conn. App. 10, 13, 467 A.2d 685
(1983). In order to establish the necessary elements for title by adverse possession, the defendants must prove that the plaintiffs had been ousted from possession for an uninterrupted period of fifteen years under a claim of right by an Open, notorious and exclusive possession. Whitney v. Turmel, 180 Conn. 147, 148, 429 A.2d 826
(1980). Whether the defendants' possession is adverse under the prescribed formula is a question of fact for the trial court. Padula v. Padula, 138 Conn. 102, 110,82 A.2d 362 (1951); see also Roche v. Fairfield,186 Conn. 490, 498, 442 A.2d 911 (1982). Factual findings can only be disturbed if they are clearly erroneous and, in light of the record and pleadings as a whole, there is no such error here. Practice Book 3060D; Kaplan v. Kaplan, 186 Conn. 387, 391-92, 441 A.2d 629 (1982). The trial court's conclusion that the defendants failed to prove adverse possession is legally, logically and reasonably consistent with its finding of facts. Appliances, Inc. v. Yost, 186 Conn. 673, 676-77, 443 A.2d 486
(1982); see also Wadsworth Realty Co. v. Sundberg,165 Conn. 457, 463, 338 A.2d 470 (1973).
  There is no error.